Citation Nr: 0215357	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  00-18 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of 
coccidioidomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a March 2000 rating decision in which 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) determined that new and 
material evidence had not been submitted to reopen the 
veteran's previously and finally denied claim for service 
connection.  In April 2002, the Board concluded that new and 
material had been submitted to reopen the veteran's service 
connection claim and determined that additional development 
was required before a decision could properly be made on the 
merits of the claim.  The development is now complete and the 
veteran's claim is ready for appellate review.

The veteran requested a hearing before a local hearing 
officer in his August 2000 substantive appeal.  In December 
2000 the veteran, through his accredited representative, 
canceled his request for a hearing.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained.

2.  The veteran suffered from coccidioidomycosis while on 
active duty.

3.  The veteran currently has a pulmonary lung disease which 
competent medical evidence attributes to his in-service 
coccidioidomycosis.


CONCLUSION OF LAW

Residuals of coccidioidomycosis were incurred in service.  
38 U.S.C.A. §§  1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§  3.102, 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for residuals of coccidioidomycosis.  After a 
complete and thorough review of the evidence of record, the 
Board agrees.

Service connection may be established for a disability 
resulting from a personal injury suffered or from a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The evidence of record reveals that the veteran was treated 
for coccidioidomycosis while in service, involving his right 
lung.  An August 2000 letter from a private physician 
indicates that the veteran's mildly severe pulmonary lung 
disease could have been related to airway damage suffered by 
the veteran while in service.  The private physician 
indicated that it was difficult to establish the cause of the 
veteran's situation, but the benefit of the doubt was given 
to the veteran from a "historical standpoint".  A February 
2001 VA examination report reflects that the VA examiner did 
not feel that the veteran's current chronic obstructive 
pulmonary disease (COPD) was related to coccidioidomycosis.  
Instead, the examination report reflects that the VA examiner 
indicated that the veteran's COPD may be related to his 
previous history of smoking, a history of frequent colds, or 
other causes; the examiner further indicated that she would 
expect to find restrictive disease (as opposed to 
obstructive), if the veteran's disability was due to healed 
coccidioidomycosis.  The veteran was afforded another VA 
examination in August 2002.  The August 2002 examination 
report reflects that the veteran had an abnormal chest X-ray 
with biapical pleural thickening and left apical pleural 
calcification consistent with post-inflammatory scarring, 
which the VA examiner indicated was likely due to 
coccidioidomycosis in the past.  The report indicates that 
the VA examiner stated that the veteran's coccidioidomycosis 
in 1944 would explain his current loss of lung volume and 
some airway obstruction related to airway damage.

The evidence of record clearly indicated that the veteran 
suffered from coccidioidomycosis while on active duty and 
that he currently has a pulmonary lung disease.  While the 
February 2001 VA examination report contained an opinion that 
the veteran's currently disability may be related to other 
factors, the August 2000 statement from a private physician 
indicated that the veteran's mildly severe pulmonary lung 
disease could have been related to airway damage suffered by 
the veteran while in service.  Furthermore, the August 2002 
VA examination report contained a medical opinion which 
reflected that the veteran's coccidioidomycosis in 1944 would 
explain his current loss of lung volume and some airway 
obstruction related to airway damage.  Accordingly, the Board 
finds that the evidence of record rises to at least equipoise 
for a determination that the veteran's current pulmonary lung 
disease is due his in-service coccidioidomycosis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  As such, the Board 
concludes that, with resolution of every reasonable doubt in 
the veteran's favor, service connection is warranted for 
residuals of coccidioidomycosis.  See 38 C.F.R. §§ 3.102, 
3.303 (2001).

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c), (d)).  As the veteran's claim for 
entitlement to service connection has been resolved in his 
favor, the Board concludes that any oversights by VA in its 
duty to assist and notify the veteran in connection with his 
claim were not prejudicial.  There is more than sufficient 
evidence of record to decide this claim properly and fairly.

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for residuals of coccidioidomycosis is 
granted.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

